I concur in the result reached by Judge Bliss in his opinion but only in that part of the reasoning necessary to base the decision squarely and solely on our own decisions in the case of Dial v. Coleman's Lunch, 217 Iowa 945, 251 N.W. 33, and Gardner v. Trustees of M.E. Church, 217 Iowa 1390, 250 N.W. 740. The maintaining of a nonleaky roof over appellee's place of business was surely for the purpose of his business.
HALE, MANTZ, MILLER, and MULRONEY, JJ., join in this special concurrence. *Page 566